Case 2:21-cv-00093-GW-RAO Document 4 Filed 03/10/21 Page 1 of 3 Page ID #:6



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    TOMMY COLE,                                Case No. CV 21-0093-GW (RAO)
12                       Petitioner,
                                                 ORDER DENYING APPLICATION
13          v.                                   AND DISMISSING ACTION
                                                 WITHOUT PREJUDICE
14    UNKNOWN,
15                       Respondent.
16

17         On January 6, 2021, the Court received a letter from Petitioner Tommy Cole
18   (“Petitioner”), who is currently incarcerated in Folsom State Prison, California,
19   seeking a 30-day extension of time (“Application”). Dkt. No. 1. Because Petitioner
20   did not and does not appear to have a pending action in the Central District of
21   California, the Court ordered Petitioner to submit a response no later than February
22   12, 2021, stating the case for which he was seeking an extension of time. Dkt. No.
23   3. Petitioner has not filed a response nor requested additional time to do so. For the
24   following reasons, the action is dismissed without prejudice.
25         Absent any further explanation from Petitioner, the Court construes his
26   application as an attempt to both commence and request an extension of time to file
27   a habeas corpus action.     His application, in effect, seeks an advisory opinion
28   regarding whether his federal habeas petition will be time-barred if: (a) the petition
Case 2:21-cv-00093-GW-RAO Document 4 Filed 03/10/21 Page 2 of 3 Page ID #:7



 1   is filed at some unspecified date in the future, which may or may not be within the
 2   statute of limitations; and (b) Respondent raises the statute of limitations as an
 3   affirmative defense. As such, it seeks relief which the Court cannot grant without
 4   violating the “case or controversy” requirement of Article III, Section 2, of the United
 5   States Constitution. See, e.g., In re Ortiz, 2010 WL 1170484, at *1 (C.D. Cal. Mar.
 6   25, 2010); see also United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000) (holding
 7   federal court lacks jurisdiction to consider the timeliness of a § 2255 petition until
 8   the petition actually is filed).
 9          If Petitioner files a federal habeas petition after the statute of limitations has
10   expired and if Respondent raises the statute of limitations as an affirmative defense,
11   it will be incumbent on Petitioner to demonstrate that the Petition is not subject to
12   dismissal on statute of limitations grounds. These issues, however, cannot be
13   resolved at this time in the context of this motion. For these reasons, the Application
14   is denied and the action is dismissed without prejudice.
15          In the alternative, if Petitioner had other intentions in filing his application for
16   an extension of time, his action is dismissed without prejudice for failure to
17   prosecute.
18          It is well established that a district court has the authority to dismiss an action
19   for failure to prosecute and/or for failure to comply with court orders. Fed. R. Civ.
20   P 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629-30 (1962) (explaining
21   district court has authority to dismiss case for lack of prosecution in order to prevent
22   undue delays in disposition of pending cases and to avoid congestion in court’s
23   calendar); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (finding district
24   courts have authority to dismiss for failure to comply with court order).
25          The Court considers five factors when evaluating whether dismissal is
26   appropriate: (1) the public interest in expeditious resolution of litigation; (2) the
27   Court’s need to manage its docket; (3) the risk of prejudice to defendants; (4) the
28

                                                 2
Case 2:21-cv-00093-GW-RAO Document 4 Filed 03/10/21 Page 3 of 3 Page ID #:8



 1   public policy favoring disposition of cases on their merits; and (5) the availability of
 2   less drastic sanctions. Ferdik, 963 F.2d at 1260-61.
 3         In this case, both the public’s interest in the expeditious resolution of cases and
 4   the Court’s need to manage its docket weigh in favor of dismissal. It appears that
 5   Petitioner is not interested in pursuing this action as evidenced by the fact that he has
 6   not responded to the Court’s initial order.
 7         As to the third factor, prejudice to Respondent, this factor is neutral as
 8   Petitioner has not filed any petition and no respondent is identified in the Application
 9   to the Court. The fourth factor–the general policy favoring resolution of cases on the
10   merits–weighs in favor of dismissal as Petitioner has not presented any substantive
11   claims and, thus, there are no merits to adjudicate.
12         Finally, the fifth factor–the availability of less drastic alternatives–also weighs
13   in favor of dismissal. Petitioner’s refusal at this initial stage of the proceedings to
14   comply with the Court’s order does not bode well for any further attempt to effect
15   compliance.
16         Considering all five factors and finding that four of the five weigh in favor of
17   dismissal, the Court concludes that dismissal for failure to prosecute is warranted.
18   See Ferdik, 963 F.2d at 1263 (concluding dismissal appropriate where supported by
19   three factors). The case is hereby dismissed without prejudice.
20         IT IS SO ORDERED.
21   DATED: March 10, 2021
22
                                             ___________________________________
                                             GEORGE H. WU
23                                           UNITED STATES DISTRICT JUDGE
24   Presented by:
25

26   ______________________________
27   ROZELLA A. OLIVER
     UNITED STATES MAGISTRATE JUDGE
28

                                                   3
